        Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 1 of 29




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                          MDL 2724
IN RE: GENERIC PHARMACEUTICALS                            16-MD-2724
PRICING ANTITRUST LITIGATION

                                                          HON. CYNTHIA M. RUFE
IN RE: DOXYCYCLINE CASES
                                                          LEAD CASE: 16-DX-27240
THIS DOCUMENT RELATES TO:                                 DIRECT CASE: 16-DX-27241

ALL DOXYCYCLINE DIRECT PURCHASER                          JURY TRIAL DEMANDED
ACTIONS


       ANSWER BY MYLAN INC. AND MYLAN PHARMACEUTICALS, INC. TO
        CONSOLIDATED DIRECT PURCHASER CLASS ACTION COMPLAINT

        Defendants Mylan Inc. and Mylan Pharmaceuticals, Inc. (collectively referred to as

“Mylan”) by and through its attorneys, hereby answers and submits affirmative defenses to the

Consolidated Direct Purchaser Class Action Complaint (“Complaint”) brought by Plaintiffs

Ahold USA, Inc., César Castillo, Inc., FWK Holdings, L.L.C., KPH Healthcare Services, Inc.,

a/k/a Kinney Drugs, Inc., and Rochester Drug Co-Operative, Inc., on behalf of themselves and

all others similarly situated (“Plaintiffs”) as set forth below.

        Mylan denies the allegations in the Complaint except as specifically admitted; denies any

allegations as to which there is no specific response; denies all titles, headings, footnotes,

subheadings, and any other material not contained in numbered paragraphs; and denies that it

violated the laws as alleged in the Complaint. The headings used in this Answer are those used

in the Complaint and are intended for the convenience of the reader only. Mylan further states

that this Answer is solely on its behalf and is answering allegations only as to it. Mylan lacks

knowledge or information to form a belief about the truth of the allegations in the Complaint that

are directed toward other Defendants and on that basis denies all such allegations.
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 2 of 29




                                   I.      INTRODUCTION

       1.      Mylan admits that Plaintiffs purport to bring this civil action on behalf of certain

individuals. Mylan denies the remaining allegations of Paragraph 1.

       2.      Denied.

       3.      Denied.

       4.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 4 and, therefore, denies those allegations.

       5.      Mylan admits that doxycycline is tetracycline antibiotic prescribed to patients for

the treatment of a variety of bacterial infections, including acne, urinary tract infections, eye

infections, intestinal infections, and sexually-transmitted diseases. Mylan lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations contained in

the second sentence of Paragraph 5 and, therefore, denies those allegations.

       6.      Denied.

       7.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 7 and, therefore, denies those allegations.

       8.      Denied.

       9.      Denied.

       10.     Denied.

       11.     Denied.

       12.     Mylan admits that the Department of Justice filed complaints in cases No. 2:16-

cr-00506-RB and No. 2:16-cr-00508-RBS in the U.S. District Court for the Eastern District of

Pennsylvania, and refers to those complaints for their contents. Mylan lacks knowledge or




                                                 2
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 3 of 29




information sufficient to form a belief about the truth of the remaining allegations contained in

Paragraph 12 and, therefore, denies those allegations.

       13.      Mylan admits that the transcript of the plea hearing contains the quoted language

in Paragraph 13. Mylan denies the remaining allegations of Paragraph 13.

       14.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 14 and, therefore, denies those allegations.

       15.      Mylan admits that the DOJ filed a motion for a stay of discovery in MDL 2724

containing the quoted language in Paragraph 15. Mylan denies the remaining allegations of

Paragraph 15.

       16.      Denied.

       17.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 17 and, therefore, denies those allegations.

       18.      Denied.

       19.      Paragraph 19 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 19.

                            II.     JURISDICTION AND VENUE

       20.      Paragraph 20 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 20.

       21.      Paragraph 21 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 21.

       22.      Paragraph 22 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 22.




                                                 3
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 4 of 29




       23.      Paragraph 23 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 23.

                                        III.    PARTIES

       24.      Denied.

       25.      Denied.

       26.      Denied.

       27.      Denied.

       28.      Denied.

       29.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 29 and, therefore, denies those allegations.

       30.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 30 and, therefore, denies those allegations.

       31.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 31 and, therefore, denies those allegations.

       32.      Admitted.

       33.      Admitted.

       34.      Mylan admits that Mylan Inc. and Mylan Pharmaceuticals, Inc. are wholly-owned

indirect subsidiaries of Mylan N.V., a Dutch pharmaceutical company. Mylan further admits

that Mylan Pharmaceuticals, Inc. sold Doxycycline. Mylan denies the remaining allegations of

Paragraph 34.

       35.      Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 35 and, therefore, denies those allegations.




                                                 4
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 5 of 29




       36.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 36 and, therefore, denies those allegations.

       37.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 37 and, therefore, denies those allegations.

       38.     Denied.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.

                     IV.     INTERSTATE TRADE AND COMMERCE

       44.     Denied.

       45.     Mylan admits the allegations in Paragraph 45 as they relate to Mylan. Mylan

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations contained in Paragraph 45 and, therefore, denies those allegations.

       46.     Paragraph 46 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 46.

       47.     Paragraph 47 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 47.

       48.     Paragraph 48 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 48.

       49.     Paragraph 49 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 49.


                                                 5
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 6 of 29




       50.     Paragraph 50 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 50.

                             V.      FACTUAL ALLEGATIONS

       51.     Mylan denies the factual allegations in Paragraph 51. Paragraph 51 also contains

legal conclusions to which a response is not required. To the extent a response is required,

Mylan denies the allegations in Paragraph 51.

       52.     Mylan denies the factual allegations in Paragraph 52. Paragraph 52 also contains

legal conclusions to which a response is not required. To the extent a response is required,

Mylan denies the allegations in Paragraph 52.

       53.     Mylan denies the factual allegations in Paragraph 53. Paragraph 53 also contains

legal conclusions to which a response is not required. To the extent a response is required,

Mylan denies the allegations in Paragraph 53.

       54.     Denied.

       55.     Denied.

       56.     Denied.

       57.     Mylan admits that the Federal Trade Commission study referenced in the first

sentence of Paragraph 57 contains the quoted language in Paragraph 57. Mylan denies the

remaining allegations of Paragraph 57.

       58.     Denied.

       59.     Denied.

       60.     Denied.

       61.     Denied.

       62.     Denied.



                                                6
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 7 of 29




       63.     Denied.

       64.     Denied.

       65.     Denied.

       66.     Denied.

       67.     Mylan states that the transcript of the plea hearing held on January 9, 2017 in the

case captioned United States v. Glazer, No. 2:16-cr-00506 contains the quoted language in

Paragraph 67. Mylan denies the remaining allegations in Paragraph 67.

       68.     Mylan admits that it was subpoenaed by the grand jury empaneled by the DOJ in

this District. Mylan lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations contained in Paragraph 68 and, therefore, denies those allegations.

       69.     Mylan admits that the filing referenced in Paragraph 69 contains the quoted

language in Paragraph 69. Mylan denies the remaining allegations of Paragraph 69.

       70.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 70 and, therefore, denies those allegations.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 74 and, therefore, denies those allegations.

       75.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 75 and, therefore, denies those allegations.

       76.     Denied.

       77.     Denied.


                                                 7
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 8 of 29




       78.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 78 and, therefore, denies those allegations.

       79.     Denied.

       80.     Denied.

       81.     Denied.

       82.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 82 and, therefore, denies those allegations.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 86 and, therefore, denies those allegations.

       87.     Denied.

       88.     Denied.

       89.     Denied.

       90.     Denied.

       91.     Denied.

       92.     Denied.

       93.     Mylan refers to the quoted sources in Paragraph 93 for their contents but denies

the remaining allegations of Paragraph 93.

       94.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 94 and, therefore, denies those allegations.




                                                 8
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 9 of 29




       95.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 95 and, therefore, denies those allegations.

       96.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 96 and, therefore, denies those allegations.

       97.     Denied.

       98.     Denied.

       99.     Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 99 and, therefore, denies those allegations.

       100.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 100 and, therefore, denies those allegations.

       101.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 101 and, therefore, denies those allegations.

       102.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 102 and, therefore, denies those allegations.

       103.    Denied.

       104.    Denied.

       105.    Denied.

       106.    Denied.

       107.    Denied.

       108.    Denied.

       109.    Denied.

       110.    Denied.

       111.    Denied.


                                                 9
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 10 of 29




       112.    Denied.

       113.    Denied.

       114.    Denied.

       115.    Denied.

       116.    Denied.

       117.    Denied.

       118.    Denied.

       119.    Denied.

       120.    Denied.

       121.    Mylan admits that the GPhA website contained the quoted language in Paragraph

121. Mylan denies the remaining allegations of Paragraph 121.

       122.    Mylan admits that the GPhA website contained the quoted language in Paragraph

122. Mylan denies the remaining allegations of Paragraph 122.

       123.    Mylan admits that certain of its employees have served on GPhA’s Board of

Directors. Mylan lacks knowledge or information sufficient to form a belief about the truth of

the remaining allegations contained in Paragraph 123 and, therefore, denies those allegations.

       124.    Mylan admits that Tony Mauro was a member of GPhA’s Board of Directors in

2012. Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 124 and, therefore, denies those allegations.

       125.    Mylan admits that Tony Mauro was a member of GPhA’s Board of Directors in

2013. Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 125 and, therefore, denies those allegations.




                                               10
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 11 of 29




       126.    Mylan admits that Tony Mauro was a member of GPhA’s Board of Directors in

2014. Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 126 and, therefore, denies those allegations.

       127.    Mylan admits that Marcie McClintic Coates was a member of GPhA’s Board of

Directors in 2015. Mylan lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations contained in Paragraph 127 and, therefore, denies those

allegations.

       128.    Mylan admits that Heather Bresch was a member of GPhA’s Board of Directors

in 2016. Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 128 and, therefore, denies those allegations.

       129.    Mylan admits that it was a regular member of the GPhA during the Class Period

and that the GPhA website contained the quoted language in Paragraph 129. Mylan lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

contained in Paragraph 129 and, therefore, denies those allegations.

       130.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 130 and, therefore, denies those allegations.

       131.    Mylan admits that it was a member of the HDMA during the Class Period. Mylan

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations contained in Paragraph 131 and, therefore, denies those allegations.

       132.    Mylan admits that the MMCAP website contains the quoted language in

Paragraph 132. Mylan denies remaining allegations of Paragraph 132.

       133.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 133 and, therefore, denies those allegations.


                                                11
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 12 of 29




       134.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 134 and, therefore, denies those allegations.

       135.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 135 and, therefore, denies those allegations.

       136.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 136 and, therefore, denies those allegations.

       137.    Denied.

       138.    Denied.

       139.    Denied.

       140.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 140 and, therefore, denies those allegations.

       141.    Denied.

       142.    Mylan admits that Joseph Duda and Kevin McElfresh attended the meeting

referenced in Paragraph 142.      Mylan further admits that John Shane attended the event

referenced in Paragraph 142 but denies that he was an employee of Mylan at the time of the

referenced event. Mylan lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations contained in Paragraph 142 and, therefore, denies those

allegations.

       143.    Denied.

       144.    Mylan admits that Joseph Duda, Kevin McElfresh, and Robert Potter attended the

meeting referenced in Paragraph 144. Mylan lacks knowledge or information sufficient to form

a belief about the truth of the remaining allegations contained in Paragraph 144 and, therefore,

denies those allegations.


                                                12
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 13 of 29




       145.    Denied.

       146.    Denied.

       147.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 147 and, therefore, denies those allegations.

       148.    Mylan admits that Joseph Duda, Tony Mauro, and Robert Potter attended the

meeting referenced in Paragraph 148. Mylan lacks knowledge or information sufficient to form

a belief about the truth of the remaining allegations contained in Paragraph 148 and, therefore,

denies those allegations.

       149.    Denied.

       150.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 150 and, therefore, denies those allegations.

       151.    Mylan admits that Joseph Duda attended the meeting referenced in Paragraph

151. Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 151 and, therefore, denies those allegations.

       152.    Denied.

       153.    Mylan admits that Joseph Duda, Tony Mauro, and Kevin McElfresh attended the

meeting referenced in Paragraph 153. Mylan lacks knowledge or information sufficient to form

a belief about the truth of the remaining allegations contained in Paragraph 153 and, therefore,

denies those allegations.

       154.    Denied.

       155.    Denied.

       156.    Denied.

       157.    Denied.


                                                13
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 14 of 29




       158.    Denied.

       159.    Denied.

       160.    Denied.

       161.    Denied.

       162.    Denied.

       163.    Denied.

       164.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 164 and, therefore, denies those allegations.

       165.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 165 and, therefore, denies those allegations.

       166.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 166 and, therefore, denies those allegations.

       167.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 167 and, therefore, denies those allegations.

       168.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 168 and, therefore, denies those allegations.

       169.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 169 and, therefore, denies those allegations.

       170.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 170 and, therefore, denies those allegations.

       171.    Mylan admits that Plaintiffs purport to quote from an earnings call held on

October 25, 2012, but denies that Plaintiffs accurately and/or completely quote from that call and




                                                14
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 15 of 29




refers to the transcript of the referenced earnings call for its contents.      Mylan denies the

remaining allegations of Paragraph 171.

       172.    Mylan admits that Plaintiffs purport to quote from an earnings call held on

February 27, 2013, but denies that Plaintiffs accurately and/or completely quote from that call

and refers to the transcript of the referenced earnings call for its contents. Mylan denies the

remaining allegations of Paragraph 172.

       173.    Mylan admits that Plaintiffs purport to quote from an earnings call held on May 2,

2013, but denies that Plaintiffs accurately and/or completely quote from that call and refers to the

transcript of the referenced earnings call for its contents. Mylan denies the remaining allegations

of Paragraph 173.

       174.    Mylan admits that Plaintiffs purport to quote from an earnings call held on May 1,

2014, but denies that Plaintiffs accurately and/or completely quote from that call and refers to the

transcript of the referenced earnings call for its contents. Mylan denies the remaining allegations

of Paragraph 174.

       175.    Mylan admits that Plaintiffs purport to quote from an earnings call held on August

7, 2014, but denies that Plaintiffs accurately and/or completely quote from that call and refers to

the transcript of the referenced earnings call for its contents. Mylan denies the remaining

allegations of Paragraph 175.

       176.    Mylan admits that Plaintiffs purport to quote from an earnings call held on

October 30, 2015, but denies that Plaintiffs accurately and/or completely quote from that call and

refers to the transcript of the referenced earnings call for its contents.      Mylan denies the

remaining allegations of Paragraph 176.




                                                15
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 16 of 29




       177.    Mylan admits that Plaintiffs purport to quote from an earnings call held on

October 30, 2015, but denies that Plaintiffs accurately and/or completely quote from that call and

refers to the transcript of the referenced earnings call for its contents.      Mylan denies the

remaining allegations of Paragraph 177.

       178.    Mylan admits that Plaintiffs purport to quote from an earnings call held on

February 10, 2016, but denies that Plaintiffs accurately and/or completely quote from that call

and refers to the transcript of the referenced earnings call for its contents. Mylan denies the

remaining allegations of Paragraph 178.

       179.    Denied.

       180.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 180 and, therefore, denies those allegations.

       181.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 181 and, therefore, denies those allegations.

       182.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 182 and, therefore, denies those allegations.

       183.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 183 and, therefore, denies those allegations.

       184.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 184 and, therefore, denies those allegations.

       185.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 185 and, therefore, denies those allegations.

       186.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 186 and, therefore, denies those allegations.


                                                16
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 17 of 29




       187.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 187 and, therefore, denies those allegations.

       188.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 188 and, therefore, denies those allegations.

       189.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 189 and, therefore, denies those allegations.

       190.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 190 and, therefore, denies those allegations.

       191.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 191 and, therefore, denies those allegations.

       192.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 192 and, therefore, denies those allegations.

       193.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 193 and, therefore, denies those allegations.

       194.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 194 and, therefore, denies those allegations.

       195.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 195 and, therefore, denies those allegations.

       196.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 196 and, therefore, denies those allegations.

       197.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 197 and, therefore, denies those allegations.

       198.    Denied.


                                                17
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 18 of 29




       199.    Denied.

       200.    Denied.

       201.    Denied.

       202.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 202 and, therefore, denies those allegations.

       203.    Mylan admits that Senator Bernie Sanders and Representative Elijah E.

Cummings sent a letter to Mylan. Mylan lacks knowledge or information sufficient to form a

belief about the truth of the remaining allegations contained in Paragraph 203 and, therefore,

denies those allegations.

       204.    Denied.

       205.    Mylan admits that the letter referenced in paragraph 205 contains the quoted

language in Paragraph 205. Mylan denies the remaining allegations of Paragraph 205.

       206.    Mylan admits that the letter referenced in paragraph 206 contains the language in

Paragraph 206. Mylan denies the remaining allegations of Paragraph 206.

       207.    Mylan admits that the letter referenced in paragraph 207 provided that the

requested information and documents be turned in to congressional offices by October 23, 2014.

Mylan lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations contained in Paragraph 207 and, therefore, denies those allegations.

       208.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 208 and, therefore, denies those allegations.

       209.    Denied.

       210.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 210 and, therefore, denies those allegations.


                                                18
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 19 of 29




       211.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 211 and, therefore, denies those allegations.

       212.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 212 and, therefore, denies those allegations.

       213.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 213 and, therefore, denies those allegations.

       214.    Mylan admits that the SEC filing referenced in Paragraph 214 contains the quoted

language in Paragraph 214, but denies that the subpoena was “disclosed in a 2016 filing with the

United States Securities and Exchange Commission (SEC).”            Mylan denies the remaining

allegations of Paragraph 214.

       215.    Mylan admits that the quarterly report referenced in Paragraph 215 contains the

quoted language in Paragraph 215. Mylan denies the remaining allegations of Paragraph 215.

       216.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 216 and, therefore, denies those allegations.

       217.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 217 and, therefore, denies those allegations.

       218.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 218 and, therefore, denies those allegations.

       219.    Denied.

       220.    Denied.

       221.    Denied.

       222.    Mylan admits that the DOJ filed charges against Glazer and Malek. Mylan denies

the remaining allegations of Paragraph 222.


                                                19
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 20 of 29




       223.    Mylan admits that the DOJ has intervened in MDL 2724. Mylan denies the

remaining allegations of Paragraph 223.

       224.    Mylan admits that the Division Update referenced in Paragraph 224 contains the

quoted language in Paragraph 224. Mylan denies the remaining allegations of Paragraph 224.

       225.    Mylan admits that various States have filed complaints that are now pending in

MDL 2724. Mylan denies the remaining allegations of Paragraph 225.

       226.    Denied.

       227.    Mylan admits that various States made filings with the United States Judicial

Panel on Multidistrict Litigation on May 16, 2017 and June 13, 2017.            Mylan denies the

remaining allegations of Paragraph 227.

       228.    Mylan admits that the article referenced in Paragraph 228 contains the quoted

language in Paragraph 228. Mylan denies the remaining allegations of Paragraph 228.

       229.    Mylan admits that the New York Attorney General issued a press release on

December 15, 2016 containing the quoted language in Paragraph 229.              Mylan denies the

remaining allegations of Paragraph 229.

       230.    Mylan lacks knowledge or information sufficient to form a belief about the truth

of the allegations contained in Paragraph 230 and, therefore, denies those allegations.

VI.     THE DOXYCYCLINE MARKET IS HIGHLY SUSCEPTIBLE TO COLLUSION

       231.    Paragraph 231 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 231.

       232.    Denied.

       233.    Denied.

                          VII.    CLASS ACTION ALLEGATIONS



                                                20
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 21 of 29




       234.    Mylan admits that Plaintiffs purport to bring this action as a class action and

purport to define the class as indicated in Paragraph 234 but denies that Plaintiffs meet the

requirements of Rule 23 of the Federal Rules of Civil Procedure. Mylan denies the remaining

allegations of Paragraph 234.

       235.    Paragraph 235 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 235.

       236.    Paragraph 236 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 236.

       237.    Paragraph 237 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 237.

       238.    Paragraph 238 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 238.

       239.    Paragraph 239 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 239.

       240.    Paragraph 240 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 240.

       241.    Paragraph 241 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 241.

       242.    Paragraph 242 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 242.

                                VIII. ANTITRUST INJURY

       243.    Paragraph 243 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 243.


                                               21
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 22 of 29




       244.    Paragraph 244 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 244.

       245.    Paragraph 245 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 245.

       246.    Paragraph 246 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 246.

IX.     CLAIM FOR RELIEF – VIOLATION OF SECTION 1 OF THE SHERMAN ACT

       247.    Mylan incorporates by reference its responses to each preceding and succeeding

paragraph as though fully set forth herein.

       248.    Paragraph 248 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 248.

       249.    Paragraph 249 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 249.

       250.    Paragraph 250 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 250.

       251.    Paragraph 251 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 251.

       252.    Paragraph 252 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 252.

       253.    Paragraph 253 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 253.

       254.    Paragraph 254 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 254.


                                               22
         Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 23 of 29




         255.   Paragraph 255 contains a legal conclusion to which a response is not required. To

the extent a response is required, Mylan denies the allegations in Paragraph 255.

                                  X.      PRAYER FOR RELIEF

         Mylan requests that the Court deny Plaintiffs’ requested relief and enter judgment in its
favor.

                                XI.     JURY TRIAL DEMANDED

         Mylan requests a jury trial on all claims so triable.




                                                   23
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 24 of 29




                                  AFFIRMATIVE DEFENSES

       As stated in its Answer above, Mylan does not admit any liability, that Plaintiffs have

been injured or damaged in any way, or that Plaintiffs are entitled to any relief whatsoever.

Nevertheless, Mylan pleads in the alternative the following affirmative defenses. Mylan does

not assume the burden of proof for any issue as to which applicable law places the burden upon

Plaintiffs. Mylan incorporates by reference any defenses applicable to it that are asserted by any

other Defendant as if fully set forth herein.

                                         FIRST DEFENSE

       The Complaint fails, in whole or in part, to state a claim upon which relief can be

granted.

                                       SECOND DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the Complaint fails to plead

conspiracy or fraud with the particularity required under applicable law.

                                        THIRD DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have suffered no

antitrust injury and/or do not have standing.

                                       FOURTH DEFENSE

       Plaintiffs’ claims may not properly be maintained as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

                                        FIFTH DEFENSE

       Plaintiffs’ claims are improperly joined within the meaning of the Federal Rules of Civil

Procedure 20 or 23 because they did not arise out of the same transaction, occurrence, or series




                                                24
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 25 of 29




of transactions or occurrences, and/or do not involve questions of law or fact common to all

defendants.

                                        SIXTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of limitations.

                                     SEVENTH DEFENSE

       Plaintiffs’ claims and the claims of any putative class members against Mylan are barred

to the extent they have agreed to arbitration, chosen a different forum for the resolution of their

claims, or waived a jury trial. This Court lacks jurisdiction to adjudicate any claim pertaining to

those agreements.

                                      EIGHTH DEFENSE

       Plaintiffs’ claims are barred because Plaintiffs have not suffered any actual injury or

damage as a result of any conduct alleged as a basis of this lawsuit.

                                       NINTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not suffered

injury proximately caused by any conduct on the part of Mylan.

                                       TENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the alleged damages, if any, are

too remote or speculative to allow recovery, and because of the impossibility of ascertaining and

allocating those alleged damages with reasonable certainty.

                                    ELEVENTH DEFENSE

       Plaintiffs’ claims are barred to the extent Plaintiffs and/or certain members of the putative

class failed to take all necessary, reasonable, and appropriate actions to mitigate their alleged

damages, if any.     Alternatively, any damages sustained by Plaintiffs and members of the


                                                 25
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 26 of 29




purported plaintiff class, which Mylan denies, must be reduced by the amount that such damages

would have been reduced had Plaintiffs and the members of the purported plaintiff class

exercised reasonable diligence in mitigating their damages.

                                     TWELFTH DEFENSE

       Plaintiffs attempt to allege a conspiracy spanning eight or more years that they claim

resulted in their paying higher prices for the products in issue, but Plaintiffs allege no facts that

explain or justify their delay in bringing this lawsuit. To the extent Plaintiffs could have brought

essentially the same claims years earlier, Plaintiffs are barred from pursuing all or part of such a

claim by the doctrines of estoppel and laches.

                                   THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because any injury or damages the

Plaintiffs and members of the class may have suffered were caused solely or proximately by

market conditions or the acts and omissions of others and not by any act or omission attributable

to Mylan.

                                   FOURTEENTH DEFENSE

       Plaintiffs’ claims and those of members of the class are barred because the actions or

practices of Mylan that are the subject of the Complaint were undertaken unilaterally for

legitimate business reasons and in pursuant of Mylan’s independent interests and those of its

customers, and were not the result of any unlawful contract, combination or conspiracy between

Mylan and any other person or entity.




                                                 26
       Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 27 of 29




                                   FIFTEENTH DEFENSE

        Plaintiffs’ claims and those of members of the class are barred because the alleged

actions or practices of Mylan that are the subject of the Complaint were undertaken because of

economic coercion.

                                   SIXTEENTH DEFENSE

        Plaintiffs’ claims and those of members of the putative class are barred to the extent any

recovery would be duplicative of a recovery by other plaintiffs and in other lawsuits, subjecting

Mylan to the possibility of multiple recovery which is barred by the United States Constitution.

                                 SEVENTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because none of the alleged actions

taken by Mylan injured competition in any relevant market.

                                  EIGHTEENTH DEFENSE

        Plaintiffs’ claims are barred, in whole or in part, because none of the alleged actions

taken by Mylan harmed consumers.

                                  NINETEENTH DEFENSE

        Mylan incorporates by reference all affirmative defenses asserted by other Defendants in

this action.

                                   TWENTIETH DEFENSE

        Plaintiffs’ claims are barred because Mylan’s conduct was protected under the United

States Constitution, including but not limited to the First Amendment.




                                               27
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 28 of 29




Dated: January 31, 2019               Respectfully submitted,

                                      WILSON SONSINI GOODRICH & ROSATI
                                      Professional Corporation

                                      s/ Chul Pak
                                      Chul Pak
                                      Jeffrey C. Bank
                                      1301 Avenue of the Americas, 40th Floor
                                      New York, New York 10019
                                      Telephone: (212) 999-5800
                                      Facsimile: (212) 999-5899
                                      cpak@wsgr.com
                                      jbank@wsgr.com

                                      Seth C. Silber
                                      WILSON SONSINI GOODRICH & ROSATI
                                      Professional Corporation
                                      1700 K Street, N.W., 5th Floor
                                      Washington, D.C. 20006
                                      Telephone: (202) 973-8800
                                      Facsimile: (202) 973-8899
                                      ssilber@wsgr.com

                                      Adam K. Levin
                                      Benjamin F. Holt
                                      Justin W. Bernick
                                      HOGAN LOVELLS US LLP
                                      555 Thirteenth Street, N.W.
                                      Washington, D.C. 20004
                                      Telephone: (202) 637-5600
                                      Facsimile: (202) 637-5910
                                      adam.levin@hoganlovells.com
                                      benjamin.holt@hoganlovells.com
                                      justin.bernick@hoganlovells.com

                                      Counsel for Defendants Mylan Inc. and Mylan
                                      Pharmaceuticals, Inc.




                                     28
      Case 2:16-DX-27241-CMR Document 111 Filed 01/31/19 Page 29 of 29




                                CERTIFICATE OF SERVICE

       I, Jeffrey C. Bank, hereby certify that on this 31st day of January, 2019, I caused

Defendant Mylan’s Answer to the Consolidated Direct Purchaser Class Action Complaint to be

filed using the Court’s ECF system thereby serving it electronically on all counsel of record.


                                                     s/ Jeffrey C. Bank
                                                     Jeffrey C. Bank




                                                29
